DETAILED ACTION
	This is a final Office Action on the merits for application 15/303,421. Receipt of the amendments and arguments filed on 02/10/2021 is acknowledged.
Claims 1-5 and 9-12 are pending.
Claims 6-8 are cancelled.
Claims 1-5 and 9-12 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (U.S. Patent 6,729,094) in view of Henriksson et al. (U.S. Patent 5,661,945), Stone et al. (U.S. Publication 2009/0113827), and Menendez (U.S. Publication 2004/0139684).
Regarding claim 1, Spencer et al. disclose a structural complex, comprising a first structural member (the left member #63 of figure 6A) and a second structural member (the right member #62 of figure 6A), each of the first and second structural members comprise a channel structure with a U-shaped longitudinal cross section (see figure 6A, where the members are U-shaped in cross section) comprising two opposed upright faces (#64 and #65 as depicted in figure 6A), each face having an inner surface (the surface of each flange facing into the channel), an outer surface (the surface of each flange facing away from the channel), an upper end portion (the portion of each flange located where the lip extends therefrom) and a bottom end portion (the bottom portion of each flange where they are attached to the respective web #62/63) and each of the two opposed upright faces are connected by the bottom end portion (see figure 6A) opposite of the upper end portion wherein corners are formed at each of the intersections of the bottom end portion that connects the two upright faces (see figure 6A, where right angled corners are formed at such intersections), and flanges (the inwardly extending lip elements which extend from the ends of the flanges of figure 6A), wherein the two opposed upright faces are not connected at any portion other than at the corners formed at each intersection of the bottom end portion that connects the two upright faces (see figure 6A) and wherein the corners (the corners where the flanges meet the web) inside the U-shaped portion (see figure 6A) are reinforced by fiber reinforcement resin (the beam is constructed from plastic, which can be reinforced with fibers; col. 4, ll. 55-58), wherein a closed cross-sectional shape is formed by bonding 
Spencer et al. disclose the dimensions of the studs can be varied depending upon strength requirements; however, Spencer et al. do not disclose a cross-section of the corners is a triangular cross-section nor disclose such values for the length and height of the corner reinforcements or the length and height of the web and flange portions of the beam so as to satisfy the equation ranges as defined within the claim. 
It is highly well known in the art, as evidenced by Henriksson et al., that a U-shaped channel formed by a web and two flanges can comprise of corners where the flanges meet the web that can be increased in thickness in order to form triangular cross-sections and thus increase the strength of the U-shaped channel at such corner areas, such as for attachment purposes. Henriksson et al. do not specifically disclose the dimensions for such thickened corners but does disclose that the proportions of such elements are not limited to those as depicted. It is highly well known in the art, as evidenced by Stone et al., that changing the dimensions of the features formed within the corner of a U-shaped structural member change the rigidity and strength of such a corner and the overall structural member. Stone et al. disclose corner reinforcements #44 which comprise of an inner face length #45 which can extend between 0.05 inches to 4 inches, compared to the overall outer face length #41 of the web #46 which can be between 1.625 inches to 12 inches, and a vertical inner face length #49 that can extend between 0.05 inches to about 0.5 inches, compared to the overall height #22 of the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the corners of the channel of Spencer et al. to comprise of reinforced areas with a triangular cross-section, as taught in Henriksson et al., in order to increase the strength of the structural member at such a location, such as for attachment purposes. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the corner reinforcements of Spencer et al. in view of Henriksson et al. such that they comprise of a height that is equal to or between 15% to 36% of the total height of the beam and a width that is equal to or between 5% and 15% of the total width of the beam, as taught in Stone et al., in order to construct a beam with a specific cost to strength ratio such that the beam is cost effectively constructed based on the strength requirements of its specific use and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Furthermore, Spencer et al. disclose the lips/flanges at the end of flanges #19 and #20 extend inwardly toward one another instead of outwardly away from one another in order to form a hat channel structure as presently defined. However, it is highly well known in the art, as evidenced by Menendez, that such flanges/lips, which extend from the flanges of a U-shaped channel, extend either inwardly toward one another or outwardly away from one another. Therefore, it would have been obvious to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, when the flanges of Spencer et al. in view of Menendez extend outwardly from the upright faces, such flanges would be bonded to one another to form a closed cross-sectional shape as depicted in both Spencer et al. and Menendez.
Regarding claim 2, Spencer et al. in view of Henriksson et al., Stone et al., and Menendez render obvious a side edge facing the inside of the U-shaped portion in the cross-section of each of the two corners is linear (see figure 1 of Henriksson et al., where the corner reinforcement area comprises of a linear inner surface that faces into the cavity of the U-shaped portion, where such features would be provided within Spencer et al. as explained above).
Regarding claim 9, Spencer et al. in view of Henriksson et al., Stone et al., and Menendez render obvious the value of W/W0 is equal to and between 6% and 14% and the value of H/H0 is equal to or between 16% and 35% (As explained above, the disclosure of Stone et al. teaches of values which fall within the claimed ranges, where the invention of Spencer et al. would be modified so as to meet such a range of values as explained above, where it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233 (CCPA 1955). Again, Applicant has not disclosed any criticality with respect to such a range of values and Stone et al. disclose the obviousness of modifying such values in order to obtain a specific rigidity and strength characteristic for the structural member.).
Regarding claim 10, Spencer et al. in view of Henriksson et al., Stone et al., and Menendez render obvious W0 is from 10 to 500mm, H0 is from 5 to 300mm, W is from 1 to 75 mm, and H is from 1 to 100mm (Stone et al. disclose an inner face length #45 which can extend between 0.05 inches to 4 inches, which overlaps the W range of values, an overall outer face length #41 of the web #46 which can be between 1.625 inches to 12 inches, which overlaps the W0 values, an vertical inner face length #49 that can extend between 0.05 inches to about 0.5 inches, which overlaps the H values, and an overall height #22 of the flange that extends 1.875 inches, which falls within the H0 range of values, where the structural member of Spencer et al. would be modified to meet such values, as explained above, in order to obtain specific rigidity and strength characteristics for the structural member and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 
Regarding claim 11, Spencer et al. in view of Henriksson et al., Stone et al., and Menendez render obvious the structural member resists bending deformation (the member of Spencer et al. in view of Henriksson et al. is strong with respect to bending deformation compared to a structure without such corner reinforcements or with thinner wall thicknesses and thus meets such limitations).
Regarding claim 12, Spencer et al. in view of Henriksson et al., Stone et al., and Menendez render obvious the flanges are projected outward at a right angle relative to the two upright faces (Spencer et al. depict such flanges project inwardly at a right angle relative to the upright faces, where such flanges would instead project outwardly at a right angle when Spencer et al. is modified in view of Menendez as explained above in the rejection of claim 1)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. in view of Henriksson et al., Stone et al., Menendez, and Plagemann et al. (U.S. Publication 2011/0067332).
Regarding claim 3, Spencer et al. in view of Henriksson et al., Stone et al., and Menendez render the claimed invention obvious except for the fiber reinforcement resin is a matrix resin formed of thermoplastic resin. However, it is highly well known in the art, as evidenced by Plagemann et al., that the resin used to construct a structural member can be thermoplastic or thermosetting resin which is reinforced using glass or carbon fibers. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural member of Spencer et al. out of a thermoplastic resin, as taught in Plagemann et al., in order to In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Spencer et al. in view of Henriksson et al., Stone et al., and Menendez render the claimed invention obvious except for the fiber reinforcement resin is a matrix resin formed of thermosetting resin. However, it is highly well known in the art, as evidenced by Plagemann et al., that the resin used to construct a structural member can be thermoplastic or thermosetting resin which is reinforced using glass or carbon fibers. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural member of Spencer et al. out of a thermosetting resin, as taught in Plagemann et al., in order to provide the structural member with certain strength and thermal characteristics and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Henriksson et al. in view of Stone et al. and Menendez render the claimed invention obvious except for the fiber reinforcement resin comprises carbon or glass fiber reinforcements. However, it is highly well known in the art, as evidenced by Plagemann et al., that the resin used to construct a structural member can be thermoplastic or thermosetting resin which is reinforced using glass or carbon fibers. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural member of Spencer et al. out In re Leshin, 125 USPQ 416.

Claims 1-3, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 2014-05498) in view of Henriksson et al. and Stone et al. 
Regarding claim 1, Sasaki et al. disclose a structural member complex, comprising a first structural member (the top member of figure 7) and a second structural member (the bottom member of figure 7), each of the first and second structural members comprise a hat channel structure with a U-shaped longitudinal cross section (see figure 1, where each beam is U-shaped in cross section with outwardly extending flanges) comprising two opposed rising faces (#5) each face having an inner surface (the surface facing into the channel), an outer surface (the surface facing away from the channel), an upper end portion (the upper end portion lips #2 extend from) and a bottom end portion (the bottom end attached to web #3) and each of the two opposed rising faces are connected by the bottom end portion opposite of the upper end portion wherein corners (the obtuse corners formed between flanges #5 and web #3) are formed at each intersection of the bottom end portion that connects the two upright faces (see figure 1), and flanges (#2), wherein the two opposed rising faces are not connected at any portion other than at the corners formed at each of the intersections of 
However, Sasaki et al. do not disclose the opposed faces are upright or the corners comprise of a triangular cross-section with dimension values that follow the equations as defined within the claims. 
It is highly well known in the art, as evidenced by Henriksson et al., that U-shaped channel structures can be constructed with upright faces that extend perpendicular with respect to a web element, where the corners of the U-shaped channel between the faces and web of the channel can be increased in thickness in order to form triangular cross-sections and thus increase the strength of the U-shaped channel at such corner areas, such as for attachment purposes. Henriksson et al. do not specifically disclose the dimensions for such thickened corners but does disclose that the proportions of such elements are not limited to those as depicted. It is highly well known in the art, as evidenced by Stone et al., that changing the dimensions of the features formed within the corner of a U-shaped structural member change the rigidity and strength of such corner and the overall structural member. Stone et al. disclose corner reinforcements #44 which comprise of an inner face length #45 which can extend 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the U-shaped channel of Sasaki et al. to comprise of upright faces that extend perpendicularly from respective ends of the web to form corners that comprise of reinforced areas with triangular cross-sections, as taught in Henriksson et al., in order to increase specific strength aspects of the structural member at such a location and along certain directions of the beam, such as for attachment purposes. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the corner reinforcements of Sasaki et al. in view of Henriksson et al. such that they comprise of a height that is equal to or between 15% to 36% of the total height of the beam and a width that is equal to or between 5% and 15% of the total width of the beam, as taught in Stone et al., in order to construct a beam with a specific cost to strength ratio such that the beam is cost effectively constructed based on the strength requirements of its specific use and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 
Regarding claim 2, Sasaki et al. in view of Henriksson et al. and Stone et al. render obvious a side edge facing the inside of the U-shaped portion in the cross-section of each of the two corners is linear (see figure 1 of Henriksson et al., where the corner reinforcement area comprises of a linear inner surface that faces into the cavity of the U-shaped portion and where such features would be provided within Sasaki et al. as explained above).
Regarding claim 3, Sasaki et al. in view of Henriksson et al. and Stone et al. render obvious the matrix resin forming the fiber reinforcement resin is thermoplastic resin (Sasaki et al. disclose the resin is a thermoplastic resin).
Regarding claim 5, Sasaki et al. in view of Henriksson et al. and Stone et al. render obvious the reinforcement fiber forming the fiber reinforcement resin is carbon fiber or glass fiber (Sasaki et al. disclose that carbon or glass fibers can be used for the reinforcements).
Regarding claim 9, Sasaki et al. in view of Henriksson et al. and Stone et al. render obvious the value of W/W0 is equal to and between 6% and 14% and the value of H/H0 is equal to or between 16% and 35% (As explained above, the disclosure of Stone et al. teaches of values which fall within the claimed ranges, where the invention of Sasaki et al. would be modified so as to meet such a range of values as explained above, where it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Again, Applicant has not disclosed any criticality with respect to such a range of values and Stone et al. disclose 
Regarding claim 10, Sasaki et al. in view of Henriksson et al. and Stone et al. render obvious W0 is from 10 to 500mm, H0 is from 5 to 300mm, W is from 1 to 75 mm, and H is from 1 to 100mm (Stone et al. disclose an inner face length #45 which can extend between 0.05 inches to 4 inches, which overlaps the W range of values, an overall outer face length #41 of the web #46 which can be between 1.625 inches to 12 inches, which overlaps the W0 values, an vertical inner face length #49 that can extend between 0.05 inches to about 0.5 inches, which overlaps the H values, and an overall height #22 of the flange that extends 1.875 inches, which falls within the H0 range of values, where the structural member of Sasaki et al. would be modified to meet such values, as explained above, in order to obtain specific rigidity and strength characteristics for the structural member and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Again, Applicant has not disclosed any criticality with respect to such a range of values and Stone et al. disclose such range of values are commonly used within the art to construct structural members as well as the obviousness of modifying such values in order to obtain a specific rigidity and strength characteristic for the structural member.).
Regarding claim 11, Sasaki et al. in view of Henriksson et al. and Stone et al. render obvious the structural member resists bending deformation (the member of Sasaki et al. in view of Henriksson et al. is elongated and thus is considered a long structural member, where such a member is strong with respect to bending deformation 
Regarding claim 12, Sasaki et al. in view of Henriksson et al. and Stone et al. render obvious the flanges are projected outward at a right angle relative to the two upright faces (when the channel structure of Sasaki et al. is modified to include upright faces that extend from the web at a 90 degree angle, as taught in Henriksson et al. and as explained above, the flanges that extend from such upright faces would also extend 90 degrees from the upright faces in order to maintain the parallel relation with the web).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. in view of Sasaki et al. in view of Henriksson et al., Stone et al., and Plagemann et al..
Regarding claim 4, Sasaki et al. in view of Henriksson et al. and Stone et al. render the claimed invention obvious except for the fiber reinforcement resin is a matrix resin formed of thermosetting resin. The English translation of Sasaki et al. mentions a thermosetting resin but does not clearly disclose whether such a thermosetting resin can be used to construct the structural member. However, it is highly well known in the art, as evidenced by Plagemann et al., that the resin used to construct a structural member can be thermoplastic or thermosetting resin which is reinforced using glass or carbon fibers. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural member of Sasaki et al. out of a thermosetting resin, as taught in Plagemann et al., in order to provide the structural member with certain strength and thermal characteristics and also In re Leshin, 125 USPQ 416.

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
Applicant’s affidavit filed under 37 C.F.R. 1.132 is considered and the Examiner thanks Applicant for providing a clarification of such “A” and “B” evaluations and performances in relation to the Mass ratio, stress ratio, and displacement ratio of the present specification. It is understood from such arguments that such corner reinforcements of the present invention reduces the weight of the structural member and thus reduces the weight of the automobile such members are to be used to construct in order to reduce CO2 emissions of such an automobile during use. Furthermore, both the stress ratio and displacement ratio appear to be in relation to the propensity of the structural member to be broken by stress concentration or through bending. However, it appears such results obtained by optimizing the mass ratio, stress ratio, and displacement ratio as defined in the claimed invention are industry known and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ 2d 1385 (2007). Furthermore, such an optimization of strength to weight would also be understood by those of ordinary skill in the art to similarly optimize the strength and weight of the structural assembly which the optimized structural members would be used to build. The rejections are thus considered proper and the Affidavit filed on 02/10/2021 is considered unpersuasive. 
With respect to Applicant’s arguments that “the fact that the outward orientation provided such an improvement in the Stress Ratio relative to the inward direction 
As a note, Applicant’s Remarks filed on 02/10/2021 appear to reiterate the arguments provided within the Affidavit of the same date and thus are also considered unpersuasive as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635